        Case 1:19-mc-00145-TSC Document 175-1 Filed 08/03/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                            Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Nelson v. Barr, et al., 20-cv-557



                         DECLARATION OF JAMES K. STRONSKI

 Pursuant to 28 U.S.C. § 1746, James K. Stronski declares as follows:

        1.     I am an attorney with Crowell & Moring LLP and maintain my office at 590

 Madison Avenue, 20th Floor, New York, NY 10022.

        2.     I am an active member in good standing of the state bar of New York (bar number

2292498), and is also admitted to the Supreme Court of the United States, the U.S. District

Court for Southern District of New York, the U.S. District Court for Eastern District of New

York, the U.S. District Court for the Western District of New York, and the U.S. Court of

Appeals for the Federal Circuit.

        3.     I have not been disciplined by any bar.

        4.     I have not been admitted pro hac vice to this Court within the last two years.
        Case 1:19-mc-00145-TSC Document 175-1 Filed 08/03/20 Page 2 of 2



        5.       I do not engage in the practice of law from an office located in the District of

Columbia, I am not a member of the District of Columbia Bar, and I do not have an application

for membership in the District of Columbia Bar pending.

        6.       I am familiar with the Local Rules of this Court, the provisions of Judicial Code

(Title 28 U.S.C.) which pertain to the jurisdiction of and practice in the United States District

Courts, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Rules of

Professional Conduct as adopted by the District of Columbia Court of Appeals, and the D.C. Bar

Voluntary Standards for Civility in Professional Conduct.

        I declare under penalty of perjury that the foregoing is true and correct,

 Executed in New York, New York on August 3, 2020.



                                                    /s/ James K. Stronski
                                                    James K. Stronski
